           Case 1:17-cr-00216-RJS Document 75 Filed 06/22/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 UNITED STATES OF AMERICA
                                                               No. 17-cr-216 (RJS)
          -v-
                                                                    ORDER
 DAJAHN MCBEAN,

                        Supervisee.


RICHARD J. SULLIVAN, Circuit Judge:

         A status conference regarding Supervisee’s alleged violations of supervised release is

scheduled for Friday, June 26, 2020 at 11:00 a.m. In light of the ongoing COVID-19 pandemic,

which has temporarily restricted access to the Courthouse, members of the public may monitor the

proceedings via the Court’s free audio line by dialing 1-888-363-4749 and using access code

3290725#.

SO ORDERED.

Dated:          June 20, 2020
                New York, New York
                                                    ___________________________
                                                    RICHARD J. SULLIVAN
                                                    UNITED STATES CIRCUIT JUDGE
                                                    Sitting by Designation
